DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The Examiner notes that two copies of the same information disclosure statement were filed on 1/4/2021. 

Specification
The disclosure is objected to because of the following informalities: The first paragraph of the Specification refers to US Patent Application No. 15/810,487; since this application was issued as US Pat 10,588,710 on 3/17/2020, the first paragraph should be updated to indicate as much.  
Appropriate correction is required.
Claim Objections
Claims 27 and 40 are objected to because of the following informalities:  The phrase “the other side” on line 11 of claim 27 and on line 16 of claim 40 lacks proper antecedent basis because the claims have not established that the “slot” only has two sides. To overcome these objections, it is suggested to replace the phrase “the other side” in both claims with the phrase “another side”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 44 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for all of the limitations recited in claim 40 as well as the first part comprising second apertures and the second part comprising first and second detent legs, does not reasonably provide enablement for the legs to “engage a surface of the body portal” as recited in claim 44.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. Claim 40 requires a base ring 260, a first part 210/410 and a second part 220/420 (as seen in Fig 2A and Fig 4C, for example). Claim 44 additionally requires that the first part 210/410 comprise first and second apertures 205/405 and the second part 220/420 comprises first and second detent legs 225. As described on page 12 of the Specification, the detent legs 225 are interlocked with lower rim 262 of ring 260 which results in the detent legs 225 being retained within the ring 260, as seen in Fig 4D. Because of this arrangement, the detent legs 225 are not configured to “engag[e] a surface of the body portal” as claimed. Although Page 14 supports a configuration where the first part interfaces directly with the cranium, this configuration does not include a base ring (which is required by claim 40) (“According to some embodiments, base ring 260 is not included in apparatus 200 so that outer sidewall 215 of first part 210 interfaces directly with cranium 13 when first part 210 is inserted within burr hole 11”). For the sake of examination, claim 44 is interpreted in a manner that is consistent with the specification; accordingly, claim 44 is interpreted as reciting “wherein the outer sidewall of the first part comprises first and second apertures and wherein the second part further comprises first and second detent legs, each configured to extend through a corresponding one of the first and second apertures .
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 32 recites “wherein at least one of the first and second activation members comprises multiple activation members”. It is unclear how a single object can “comprise” multiple of that same object. For the sake of examination, claim 32 is interpreted as reciting “wherein the second part comprises to additional activation members”. It is suggested to amend claim 32 in this manner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27-31, 37-40, 45 and 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-24 of U.S. Patent No. 10,588,710. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the pending claims is fully read upon by the patented claims. Specifically, the subject matter of pending claims 27 and 19 is fully read upon by patented claim 16, the subject matter of pending claim 28 is fully read upon by patented claim 17, the subject matter of pending claim 30 is fully read upon by patented claim 22, the subject matter of pending claim 31 is fully read upon by patented claim 18, the subject matter of pending claim 37 is fully read upon by patented claim 19, the subject matter of pending claim 38 is fully read upon by patented claim 20, the subject matter of pending claim 39 is fully read upon by patented claim 21, the subject matter of pending claims 40 and 46 is fully read upon by patented claim 23, and the subject matter of pending claim 45 is fully read upon by patented claim 24. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 27, 29, 31, 33-38, 40-43 and 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scandone Jr (PG PUB 2012/0209206).
Re claim 27, Scandone discloses an apparatus 10 (as seen in Fig 1-17; it is noted that all reference characters cited below refer to Fig 2 unless otherwise noted) for anchoring a therapy delivery device within a body portal (it is noted that the italicized text constitutes functional language and, therefore, “a therapy delivery device” and “a body portal” are not a part of the claimed invention; this limitation is met in view of Fig 17 that shows apparatus 10 receiving therapy delivery device 100 therein) comprising: a base ring 22 configured to be seated within the body portal (Para 44 refers to ring 22 as an “outer covering portion” and Para 43 sets forth than an “outer covering” is comprised of tissue-ingrowth material); a first part 20 comprising an outer sidewall (the portion of part 20 surrounding channel 32, as labeled in annotated Fig A below) and opposing grip surfaces (the radially-inward facing surface of each of inner wall portion 34, labeled in annotated Fig A below), the outer sidewall extending around a longitudinal axis (extending vertically in Fig 9) of the apparatus to define an outer perimeter (as seen in Fig 9), the opposing grip surfaces facing toward the longitudinal axis (as seen in Fig 9) and being configured to receive the therapy delivery device therebetween (it is noted that the italicized text constitutes a functional limitation; this limitation is met in view of Fig 17), wherein the first part is configured to engage the base ring (as seen in Fig 3); and a second part 50 comprising a lower surface 54 (Fig 7,9), first and second activation members 62 (Fig 7,9) protruding from the lower surface (as seen in Fig 7,9), and a slot (labeled in annotated Fig A below, extending between the activation members 62) configured to receive the therapy delivery device (it is noted that the italicized text constitutes functional language; this limitation is met in view of Fig 17), wherein the first activation member is located on one side of the slot and the second activation member is located on the other side of the slot (as seen in Fig A below); and wherein, when the therapy delivery device is received in the slot and the second part is moved generally along the longitudinal axis, the first and second activation members move the opposing grip surfaces toward one another to thereby anchor the therapy delivery device between the opposing grip surfaces (it is noted that the italicized text constitutes functional language; this limitation is met in view of Para 46 and 49 and is seen in moving from Fig 9 to Fig 13 to Fig 17).  

    PNG
    media_image1.png
    514
    717
    media_image1.png
    Greyscale

Re claim 29, Scandone discloses that the base ring comprises a sidewall (the entire wall forming base ring 22 itself, as seen in Fig 2) configured to engage the outer sidewall of the first part (as seen in Fig 3).
Re claim 31, Scandone discloses that the base ring further comprises at least one locking feature (“fibrous DACRON polyester”, Para 43) configured to engage a surface of the body portal (inherent in “tissue-ingrowth material”, Para 43). 
Re claim 33, Scandone discloses that the first part further comprises a respective activation surface (the radially outward-facing surface of each of inner wall portion 34, labeled in annotated Fig A above) for each of the opposing grip surfaces (Para 47), and wherein each of the first and second activation members is configured to come in confronting engagement with a respective one of the activation surfaces to move the opposing grip surfaces toward one another (Para 47).
Re claim 34, Scandone discloses that each activation surface extends at an angle relative to the respective grip surface and each of the first and second activation members comprises an angled flange (as seen in Fig 13,17 and described in Para 47).
Re claim 35, Scandone discloses that the first part further comprises incompressible filler and wherein each of the first and second activation members is configured to displace a respective portion of the filler (the “incompressible filler” is the material which forms the inner wall portion 34, extending between the “gripping surface” and the “activation surface” in Fig A above; this material is disclosed in Para 43 as being polyethylene or polypropylene).  
Re claim 36, Scandone discloses that the incompressible filler extends within the outer sidewall (as seen in Fig A above), and each of the first and second activation members comprises a stud (as seen in Fig 6, the “camming arms” can be considered “studs”) configured to displace the respective portion of the filler (as described in Para 46,47,49).
Re claim 37, Scandone discloses a cover 52 configured to fit over the first part (as seen in Fig 4, cover 52 fits over arms 26 of the first part 20), the cover including a channel  (the lumen extending therethrough that receives second part 50, as seen in Fig 3) configured to receive the therapy delivery device (as seen in Fig 5).  
Re claim 38, Scandone discloses that the base ring comprises an upper rim (labeled in annotated Fig B below) configured to engage a perimeter edge (labeled in annotated Fig B below) of the cover (as seen in Fig 3).  

    PNG
    media_image2.png
    401
    638
    media_image2.png
    Greyscale

Re claim 40, Scandone discloses a medical system (the entirety seen in Fig 18) comprising: an implantable medical device 80 (Fig 18,19; it is noted that the claims do not define what the “implantable medical device” needs to be; accordingly, since sleeve 80 is implanted in the body when the system is inserted in the body, as seen in Fig 23-24, sleeve 80 reads on “an implantable medical device” as claimed); a therapy delivery device 100 (seen in Fig 18 and labeled in Fig 22) configured to be coupled to the implantable medical device (as seen in Fig 18); an apparatus 10 (as seen in Fig 1-17) configured to anchor the therapy delivery device within a body portal (it is noted that the italicized text constitutes functional language and, therefore, “a body portal” are not a part of the claimed invention; this limitation is met in view of Fig 18 that shows apparatus 10 receiving therapy delivery device 110 therein and Para 43,44 disclosing that the base ring comprises a tissue-ingrowth material) comprising: a base ring 22 (Fig 2) configured to be seated within the body portal (it is noted that the italicized text constitutes functional language; Para 44 refers to ring 22 as an “outer covering portion” and Para 43 sets forth than an “outer covering” is comprised of tissue-ingrowth material); a first part 20 (Fig 2) comprising an outer sidewall (the portion of part 20 surrounding channel 32, as labeled in annotated Fig A above) extending around a longitudinal axis (extending vertically in Fig 9) of the apparatus to define an outer perimeter (as seen in Fig 9), the first part further comprising first and second inner sidewalls 34 (Fig 7,9) extending alongside one another within the outer sidewall (as seen in Fig 9), the first and second inner sidewalls being spaced apart to receive the therapy delivery device therebetween (as seen in Fig 17), wherein the first part is configured to engage the base ring (as seen in Fig 3); and a second part 50 (Fig 2) comprising a lower surface 54 (Fig 7,9), first and second activation members 62 (Fig 7,9) protruding from the lower surface (as seen in Fig 7,9), and a slot (labeled in annotated Fig A above, extending between the activation members 62) configured to receive the therapy delivery device (as seen in Fig 17,18), wherein the first activation member is located on one side of the slot and the second activation member is located on the other side of the slot (as seen in Fig A above); and wherein the second part is configured to be moved generally along the longitudinal axis toward the first part to thereby cause the first and second activation members to move the first and second inner sidewalls toward one another, the first and second inner sidewalls thereby anchoring the therapy delivery device therebetween when the therapy delivery device is received in the slot of the second part the opposing grip surfaces (Para 46 and 49 and is seen in moving from Fig 9 to Fig 13 to Fig 17).  
Re claim 41, Scandone discloses that each of the first and second inner sidewalls further comprises an activation surface (labeled in annotated Fig A above) facing generally away from the longitudinal axis and each of the first and second activation members comprises an angled flange (as seen in Fig 9) configured to come into confronting engagement with a respective one of the activation surfaces (Para 47).
Re claim 42, Scandone discloses that the first part further comprises filler extending within the outer sidewall, the filler being configured to be displaced to thereby move the first and second inner sidewalls towards one another (the “incompressible filler” is the material which forms the inner sidewalls 34; this material is disclosed in Para 43 as being polyethylene or polypropylene).  
Re claim 43, Scandone discloses that each of the first and second activation members comprises a portion configured to displace the filler of the first part to thereby move the first and second inner sidewalls towards one another (as described in Para 46, 47, 49).
Re claim 46, Scandone discloses that the base ring comprises a sidewall (the structure forming base ring 22 itself, as seen in Fig 2) configured to engage the outer sidewall of the first part (as seen in Fig 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Scandone Jr (PG PUB 2012/0209206) in view of Blake et al. (PG PUB 2017/0314719).
Re claims 28 and 45, Scandone discloses all the claimed features except that the base ring includes a rim; therefore, Scandone does not disclose that the outer sidewall of the first part is configured to seat on a rim of the base ring. Blake, however, teaches providing a base ring 1 (Fig 6A,6B) with a rim (just to the left of stop 22 in Fig 6b) upon which an outer sidewall of a part 20 is configured to seat (as seen in Fig 6b) for the purpose of gripping the part for better encapsulation of the part (Para 97). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the base ring to include a rim upon which the outer sidewall of the first part is configured to seat, as taught by Blake, for the purpose of gripping the first part for better encapsulation of the first part (Para 97).
Claims 32 and 44 are rejected under 35 U.S.C. 103 as being obvious over Scandone Jr (PG PUB 2012/0209206).
Re claim 32, Scandone discloses “at least one” activation member (Para 46) but does not explicitly disclose that there are more than two activation members. However it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Scandone to include more than two activation members since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. Additionally, it would have been an obvious matter of design choice to modify Scandone to include more than two activation members since Applicant has not disclosed that having more than two solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs. Furthermore, absent a teaching as to the criticality of this number of activation members, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected result) to a particular arrangement.
Re claim 44, Scandone discloses first and second apertures 60 (Fig 6,7) and first and second detent legs 26 (Fig 6,7), each configured to extend through a corresponding one of the first and second apertures (as seen in Fig 14,15; Para 45). However, Scandone discloses that the first and second apertures are formed in an outer sidewall of the second part 50, not the outer sidewall of the first part as claimed, and that the first and second detent legs are formed with the first part 20, not with the second part as claimed. However, it would have been obvious to one of ordinary skill int eh art at the time the invention was made to modify Scandone to include the apertures on the first part and the detent legs on the second part since it has been held that a mere reversal of essential working parts of a device involves only routine skill in the art.

Allowable Subject Matter
Claims 30 and 39 would be allowable if rewritten to overcome the double patenting rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: The subject matter of dependent claims 30 and 39 could either not be found or was not suggested in the prior art of record in combination with the features recited in the claims upon which claims 30 and 39 depend.
Claim 30 requires the sidewall of the base ring to comprise “interlocking features” and the outer sidewall of the first part to comprise an outer perimeter surface formed with “a plurality of engagement features” being equally spaced apart from one another and being “configured to mate with” the interlocking features of the base ring. The base ring 22 of Scandone is formed of ingrowth material (Para 43) and does not include any structures that would be interpreted by one of ordinary skill in the art as “interlocking features […] configured to mate with […] engagement features” of the first part 20 since, as seen in Fig 2, the base ring 22 is structured as a substantially-featureless sleeve that is shaped to slide over the first part 20. Prior art teaching such features along with motivation to provide the base ring 22 and the first part 20 of Scandone to include such features could not be found nor was suggested. Additionally, it would not have been obvious to one of ordinary skill in the art at the time the invention was made to modify the base ring 22 and the first part 20 to include interlocking features and engagement features, respectively, absent a teaching to do so.
Claim 39 requires the channel of the cover to comprise “opposing lips configured to grip a portion of the therapy delivery device”. The cover 52 of Scandone is formed of ingrowth material (Para 43) and does not include any structure that one of ordinary skill in the art would interpret as “opposing lips” that are “configured to grip a portion of the therapy delivery device” since, as seen in Fig 2, the cover 52 is structured as a substantially-featureless sleeve that is shaped to slide over the second part 50. Prior art teaching such features along with motivation to modify the cover 52 of Scandone to include such features could not be found nor was suggested. Additionally, it would not have been obvious to one of ordinary skill in the art at the time the invention was made to modify the cover 52 to include opposing lips that are configured to grip a portion of the therapy delivery device absent a teaching to do so.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783